 

EXHIBIT 10

 

The following is a description of Beacon Roofing Supply's management cash bonus
plan.

 

The bonus plan provides for the payment of annual cash bonuses to employees who
are considered management level. The bonus plan is administered by the Board of
Directors, which has full authority to select participants, set bonus amounts,
fix performance targets, and, when deemed appropriate under the totality of the
circumstances, pay discretionary bonuses, although the Board typically performs
these functions only for executives. The Board receives recommendations from the
Compensation Committee.

 

A base bonus amount is set for each participant. With respect to branch
management, base bonuses are generally 40% earned when meeting their respective
income before taxes target, 40% upon achieving specific management objectives,
10% when meeting their sales target and 10% when the regional income before
taxes target is met. With respect to regional management below the regional vice
president level, base bonuses are generally 50% earned when meeting their
respective income before taxes target, 10% when meeting their sales target and
40% upon achieving specific management objectives. With respect to regional vice
presidents, base bonuses are earned as follows: 60% when meeting the respective
region’s income before taxes target; 10% when meeting the region’s sales target;
10% when the Company meets its income before taxes target; and 20% upon
achieving specific management objectives. With respect to senior vice presidents
responsible for more than one region, 33%-50% (determined on an individual
basis) of their base bonus is earned if the Company meets its income before
taxes target and for meeting specific corporate management objectives and the
other 50%-67% is based on meeting the respective regions’ income before taxes
and sales targets and specific regional management objectives. For corporate
vice presidents, 50% of their base bonus is earned if the Company meets its
income before taxes target and 50% is earned on achieving specific management
objectives.

 

For our Named Executive Officers, 90% of the base bonus is earned if the Company
achieves the Company-wide income before taxes target and 10% on qualitative
performance evaluations by the Compensation Committee of our Chairman and our
Chief Executive Officer and by our Chief Executive Officer of the other
executive officers, as presented to the Compensation Committee. The qualitative
performance evaluations consider such factors as leadership and skills
demonstrated in the individual’s role with the Company, long-range planning and
vision, departmental and staff development and professionalism.

 

For all of the above participants, if the sales and income before taxes targets
are not met at the 100% level, the participant's bonus with respect to each of
those targets is prorated on a straight line basis if the participant achieves a
range of 85% to 100% of target, with no bonus paid at less than 85% of target.
In addition, operational and other selected members of management can receive an
additional maximum performance bonus if income before taxes exceeds 100% of
target, up to an amount equal to 60% of the base bonus (except 80% for the Chief
Executive Officer). If the Company exceeds the target, these participants each
earn a bonus equal to 6% of the amount of earnings before income taxes (net of
such bonuses) that exceeds the target, up to their respective maximum
performance bonus amount.

 

 

